Mr. JUSTICE MILLS, specially concurring: Although I agree with both the test applied in this appeal and the result reached, I deem this the perfect case for disposition by order under Illinois Supreme Court Rule 23. This opinion has absolutely “no precedential value” and clearly “no substantial question is presented.” Written opinions such as this merely take up valuable space on the shelves and add to law office expense that must ultimately be passed on to clients. The majority apparently wishes to convey to the legislature a message of societal problems and the need for governmental solutions. I submit that such messages are better transmitted by the more appropriate means that are constitutionally mandated of the Illinois Judicial Conference. Article VI, section 17, of the 1970 Constitution of Illinois directs the “judicial conference to consider the work of the courts and to suggest improvements in the administration of justice and shall report thereon annually in writing to the General Assembly * * To my view, such constitutionally designated procedure is the preferred method for flagging and underscoring problem areas of social concern that have a direct bearing upon the effective administration of justice.